Title: To Thomas Jefferson from Garret Van Meter, 11 April 1781
From: Meter, Garret van
To: Jefferson, Thomas



Sir
Hampshire 11th. April 1781

This day I was favoured with your Excellency’s letters of the 26th. and 27th. Ultimo; the latter requiring 242 of our Militia to March to Williamsburg in consequence of which I have given the necessary Orders; and hope they will be complied with, although from former appearences I have reason to doubt there may be some reluctance.
I am sorry to inform your Excellency, that a dangerous insurrection has lately arrisen in this County, occasioned by the execution of the late Acts of Assembly, for Recruiting this States Quota of Troops to serve in the Continental Army, and the act for supplying the Army with Clothes, Provisions and Waggons, in consequence of which, the Collector of the Tax under the former act has been opposed in the Execution of his Duty, and has been obliged  to desist, from any further proceeding therein, and although every measure that prudence could suggest has been taken to suppress the Riotors, yet it has proved inefectual by reason of their having a superiour force. I therefore thought it my Duty to lay this matter before your Excellency, and hope such measures will be taken in consequence of the late act of Assembly for giving your Excellency farther powers and as shall be thought requisite.
This day our draught was compleated, and in a few day’s shall send your Excellency a full account thereof and every other necessary information requisite.
I am very respectfully Your very obt. sevt.,

Garret Vn. Meter. Col. Com[dg.]

